Name: Commission Regulation (EC) NoÃ 1354/2005 of 17 August 2005 amending Council Regulation (EC) NoÃ 131/2004 concerning certain restrictive measures in respect of Sudan
 Type: Regulation
 Subject Matter: defence;  cooperation policy;  Europe;  Africa;  international affairs;  political framework;  European construction
 Date Published: nan

 18.8.2005 EN Official Journal of the European Union L 213/11 COMMISSION REGULATION (EC) No 1354/2005 of 17 August 2005 amending Council Regulation (EC) No 131/2004 concerning certain restrictive measures in respect of Sudan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 131/2004 of 26 January 2004 concerning certain restrictive measures in respect of Sudan (1), and in particular Article 7 thereof, Whereas: (1) The Annex to Regulation (EC) No 131/2004 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed. (2) Belgium, Lithuania, Hungary, the Netherlands and Sweden requested that the address details concerning their competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 131/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 21, 28.1.2004, p. 1. Regulation as last amended by Regulation (EC) No 838/2005 (OJ L 139, 26.5.2005, p. 6). ANNEX The Annex to Regulation (EC) No 131/2004 is amended as follows: 1. The address details under the heading Belgium shall be replaced with: 1. Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Afrique du sud du Sahara  Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Tel: (32-2) 501 88 75 Fax: (32-2) 501 38 26 1. Federale Overheidsdienst Buitenlandse Zaken, Buitenlandse Handel en Ontwikkelingssamenwerking Directie van de bilaterale betrekkingen Dienst Afrika ten Zuiden van de Sahara  Egmont 1 Karmelietenstraat 15 B-1000 Brussel Tel: (32-2) 501 88 75 Fax: (32-2) 501 38 26 2. Service public fÃ ©dÃ ©ral, Ã ©conomie, P.M.E., classes moyennes & Ã ©nergie Potentiel Ã ©conomique Direction industries Textile  Diamants et autres secteurs City Atrium Rue du ProgrÃ ¨s 50 5Ã ¨me Ã ©tage B-1210 Bruxelles Tel: (32-2) 277 51 11 Fax: (32-2) 277 53 09 Fax: (32-2) 277 53 10 2. Federale Overheidsdienst Economie, KMO, Middenstand & Energie Economisch potentieel Directie Nijverheid Textiel  Diamant en andere sectoren City Atrium Vooruitgangstraat 50 5de verdieping B-1210 Brussel Tel: (32-2) 277 51 11 Fax: (32-2) 277 53 09 Fax: (32-2) 277 53 10 3. Brussels Hoofdstedelijk Gewest Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Tel: (32-2) 209 28 25 Fax: (32-2) 209 28 12 3. RÃ ©gion de Bruxelles-Capitale Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts 9 B-1210 Bruxelles Tel: (32-2) 209 28 25 Fax: (32-2) 209 28 12 4. RÃ ©gion wallonne: Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue Mazy 25-27 B-5100 Jambes-Namur Tel: (32-81) 33 12 11 Fax: (32-81) 33 13 13 5. Vlaams Gewest: Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel: (32-2) 553 59 28 Fax: (32-2) 553 60 37 2. The address details under the heading Lithuania shall be replaced with: Security Policy Department J.Tumo-Vaizganto 2 LT-01511 Vilnius Tel: (370-5) 236 25 16 Fax: (370-5) 231 30 90 3. The address details under the heading Hungary shall be replaced with: Article 4 GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium  Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt.85. H-1024 Budapest MagyarorszÃ ¡g PostafiÃ ³k: 1537 Pf.:345 Tel: (36-1) 336-7300 4. The address details under the heading Netherlands shall be replaced with: Ministerie van Economische Zaken Belastingdienst/Douane Noord Postbus 40200 8004 DE Zwolle The Netherlands Tel: (31-38) 467 25 41 Fax: (31-38) 469 52 29 5. The address details under the heading Sweden shall be replaced with: Inspektionen fÃ ¶r strategiska produkter Box 70252 S-107 22 Stockholm Tel: (46-8) 406 31 00 Fax: (46-8) 20 31 00.